Citation Nr: 0116765	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94 - 46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability claimed as secondary to service-connected 
bilateral defective hearing and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to January 
1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of October 
1994 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability as secondary to service-connected 
bilateral defective hearing and tinnitus.  A Board decision 
of March 1998 determined that the additional evidence 
submitted was both new and material, reopened the claim for 
an acquired psychiatric disability as secondary to service-
connected bilateral defective hearing and tinnitus, and 
remanded the claim to the RO for additional development of 
the evidence and a de novo adjudication on the merits, taking 
into consideration all the evidence, both old and new.  The 
requested development has been completed, and the case is now 
before the Board for further appellate review.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled, as described 
below.  

A rating decision of February 1989 denied direct or 
presumptive service connection for an acquired psychiatric 
disorder, claimed as a nervous condition, and that decision 
became final after one year.  Thereafter, the veteran 
undertook to reopen that claim by submitting additional 
evidence.  A rating decision of May 1990 denied entitlement 
to service connection for tinnitus and for an acquired 
psychiatric disability, claimed as secondary to service-
connected bilateral defective hearing.  By RO letter of May 
10, 1990, the veteran was informed that the evidence did not 
establish a link between his tinnitus and nervous condition 
and his service-connected bilateral defective hearing.  The 
veteran submitted additional evidence, but was informed by RO 
letter of January 18, 1991, that his claim had previously 
been denied, and that new and material evidence was required 
in order to reopen that claim.  He filed a Notice of 
Disagreement, and subsequently amended his claim to include 
service connection for an acquired psychiatric disability as 
secondary to his service connected hearing loss.  A rating 
decision of May 1990 confirmed the denial of his claim.  

The record shows that the veteran was issued a Statement of 
the Case on February 27, 1991, addressing the issue of 
service connection for a nervous condition as secondary to 
service-connected hearing loss.  That document informed the 
veteran of the evidence considered, the adjudicative actions 
taken, the applicable law and regulations, the determination 
of the issue, reasons and bases for the RO's decision, and 
his appellate and procedural rights.  He testified at a 
personal hearing held in April 1991 before an RO Hearing 
Officer, and in June 7, 1991, was afforded a VA psychiatric 
examination.  His service administrative records were 
obtained from the National Personnel Records Center (NPRC) in 
September 1991, and a Supplemental Statement of the Case was 
issued on September 13, 1991.  Service connection for 
tinnitus was granted by rating decision of September 1991.

In November 1991, the veteran submitted a Substantive Appeal 
in which he stated that the only issue to be resolved was an 
earlier effective date for the grant of service connection 
for tinnitus.  In a Statement in Support of Claim, received 
in November 1991, he stated that he was contesting the 
effective date of service connection for tinnitus, and that 
his major point in question was an earlier effective date for 
the grant service connection for tinnitus.  In a letter 
received at the RO in November 1991, the veteran stated that 
the only issue he wished to be continued was an earlier 
effective date for the grant of service connection for 
tinnitus.  In a February 1992 letter, the veteran withdrew 
his request for another personal hearing, stating that the 
only issue he wished to discuss was an earlier effective date 
for the grant of service connection for tinnitus.  

On August 30, 1993, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric disorder 
as secondary to service-connected bilateral defective hearing 
and tinnitus.  By RO letter of September 30, 1993, the 
veteran was informed that he should submit medical evidence 
establishing a relationship between his service-connected 
disabilities and his psychiatric disability; that the best 
evidence would be a statement from his doctor showing the 
dates of examinations or tests, the physical and clinical 
findings, the results of laboratory tests or X-rays; that he 
should submit statements from other individuals describing 
their knowledge and observations of his disabilities; that he 
should provide dates and places of VA treatment and the RO 
would obtain those records; and that he should submit his own 
statement concerning his symptoms, their frequency and 
severity, and other or further disablement caused by his 
disability. 

Thereafter, the RO obtained all private and VA medical 
evidence identified by the veteran, as well as private and VA 
medical records relied upon by the Social Security 
Administration (SSA) in granting disability benefits to the 
veteran, effective in August 1989.  A rating decision of 
October 11, 1994, denied direct or secondary service 
connection for an acquired psychiatric disability on the 
grounds that new and material evidence had not been submitted 
to reopen that claim, and the veteran appealed.  A Statement 
of the Case, issued on November 30, 1994, informed the 
veteran of the evidence considered, the adjudicative actions 
taken, the applicable law and regulations governing direct 
and secondary service connection, the nature and meaning of 
"new and material" evidence, his right to a hearing, the 
duty of VA to assist him in obtaining all evidence in the 
possession of private or government authorities, and the 
reasons and bases for the RO's decision.  
The veteran perfected his appeal by submitting a VA Form 9 in 
December 1994.  

The RO subsequently provided the veteran a complete copy of 
his claims folder; obtained all private and VA medical 
evidence identified by the veteran; and afforded the veteran 
another personal hearing before an RO Hearing Officer in 
March 1995.  The veteran underwent another VA psychiatric 
examination with medical opinion in April 1995; and was 
provided a Supplemental Statement of the Case on July 17, 
1995, which informed the veteran of the additional evidence 
considered and the adjudicative actions taken, cited the 
applicable law and regulations governing direct and secondary 
service connection as set out in the earlier Statement of the 
Case, explained the nature and meaning of "new and 
material" evidence, and informed him of his right to a 
personal hearing.  

By decision of March 6, 1998, the Board addressed the 
evidence of record, both old and new, and determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disability claimed as secondary to service-
connected bilateral defective hearing and tinnitus.  The 
Board remanded that claim to the RO for additional 
development of the evidence.  In its remand order, the Board 
asked the RO to obtain from the veteran specific names, 
addresses, and approximate dates of treatment for all health 
care providers from whom he has received treatment for 
psychiatric disability, including alcoholism, since May 1990 
and to obtain all such records; to schedule a special VA 
psychiatric evaluation by a panel of two board certified 
psychiatrists who had reviewed the veteran's claims folders 
in their entirety prior to the examinations, and to provide 
an opinion as to whether it is as likely as not that any 
psychiatric or psychological disability found present was 
caused or worsened by the veteran's service-connected 
bilateral hearing loss and tinnitus. 

The RO subsequently obtained all private and VA medical 
records identified by the claimant, and he was afforded a 
special VA psychiatric examination in February 2000 by a 
panel of two board certified psychiatrists who had reviewed 
the veteran's claims folders in their entirety prior to the 
examinations, offered their diagnoses, and provided their 
opinions as to whether it is as likely as not that any 
psychiatric or psychological disability found present was 
caused or worsened by the veteran's service-connected 
bilateral hearing loss and tinnitus.  The veteran was issued 
a Supplemental Statement of the Case on March 14, 2000, which 
informed the veteran of the additional evidence considered, 
the adjudicative actions taken, the applicable law and 
regulations governing direct and secondary service 
connection, the reasons and bases for the RO's decision, the 
duty of VA to assist him in obtaining all evidence in the 
possession of private or government authorities, and his 
right to submit additional comment concerning the additional 
information addressed in the Supplemental Statement of the 
Case.  

The record in this case shows that the RO has obtained all 
private and VA medical evidence identified by the veteran; 
that he has offered testimony at two personal hearings held 
before an RO Hearing Officer; and that he has been afforded 
VA psychiatric examinations under the criteria for rating 
mental disorders in effect prior to and on and after November 
7, 1996.  He has been notified in writing of the actions 
taken and of the duty of VA to assist him in obtaining all 
evidence in the possession of private or government 
authorities, and VA has complied with its statutory duty to 
notify and to assist the appellant in the instant appeal. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has complied with its statutory duty to notify and 
to assist the appellant in the instant appeal. 

2.  An acquired psychiatric disability was not manifest 
during active service, at the time of service separation 
examination, or within any applicable presumptive period 
following final service separation.  

3.  Personality disorders and drug and alcohol abuse were not 
shown during active service.  

4.  Competent medical evidence contained in the record 
showing that there is no linkage between the veteran's 
currently manifested psychiatric disorders and his service-
connected bilateral defective hearing and tinnitus is of 
greater weight than other medical evidence making a contrary 
finding.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, and the service incurrence of 
psychosis may not be presumed.  38 U.S.C.A. §§ 1131, 1137, 
5107(a) (West 1991), 5103A(a)-(d), effective November 9, 
2000;  38 C.F.R. §§ 3.307, 3.309 (2000).

2.  An acquired psychiatric disability is not proximately due 
to, and was not caused or worsened, by service-connected 
bilateral defective hearing and tinnitus.  38 U.S.C.A. 
§§ 1131 (West 1991);  38 C.F.R. § 3.310(a);  Allen v. Brown, 
7 Vet. App. 439,448 (1995).

3.  Personality disorders and drug and alcohol abuse are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.301(a)(3)(d), 
3.303(c), Part 4, § 4.9 (2000);  Sabonis v. Brown,  6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
notification and assistance obligations of VA in developing 
the veteran's claim have been fully satisfied.  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he underwent 
comprehensive VA psychiatric examinations in connection with 
his claim.   On appellate review, the Board sees no areas in 
which further development might be productive.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for an acquired psychiatric 
disability, claimed as secondary to service-connected 
bilateral defective hearing and tinnitus, because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has submitted 
competent medical evidence not previously of record which 
links and relates his variously diagnosed psychiatric 
disorders to his service-connected bilateral defective 
hearing and tinnitus.  It is further contended that the RO 
has failed to consider applicable law and regulations which 
contemplate the causal relationship alleged by the appellant.

I.  Evidentiary and Procedural History

The Board finds that the procedural history of this appeal 
has been adequately addressed in the Introduction portion of 
this decision, and need not be reiterated here.  However, the 
entire evidentiary record will be reviewed, including the 
veteran's service medical records, as well as the reports of 
private and VA hospitalizations and treatment, psychiatric 
examinations, and outpatient treatment records dating from 
September 1995 to the most recent VA psychiatric examination 
conducted in February 2000.  

The veteran's service medical records are silent for 
treatment, findings or diagnoses of an acquired psychiatric 
disability, and his service separation examination disclosed 
that his psychiatric evaluation was normal.  In November 
1988, the veteran submitted a claim for service connection 
for a nervous condition.  

A rating decision of February 1989 denied direct or 
presumptive service connection for an acquired psychiatric 
disorder, claimed as a nervous condition, and that decision 
became final after one year.  In reaching its determination, 
the RO took into consideration the veteran's service medical 
records, and VA hospital summaries showing admission to the 
VAMC, Jefferson Barracks, St. Louis, Missouri; San Antonio, 
Texas; Leavenworth, Kansas; and Columbia, Missouri, between 
September 1985 and March 1988 for treatment of alcoholism, 
depression, alcohol dependency, major depression, drug 
overdose, probable organic affective disorder with 
depression, alcohol abuse, episodic alcohol abuse and alcohol 
dependency, adjustment disorder, manic depression, bipolar 
affective disorder, non-psychotic, mixed, and alcohol 
dependency, continuous, rule out personality disorder.  The 
veteran was notified of that adverse determination and of his 
right to appeal, but failed to initiate an appeal and that 
decision became final after one year.  

The veteran subsequently claimed service connection for 
tinnitus and a nervous condition as secondary to service-
connected bilateral defective hearing.  He submitted 
additional medical evidence, including additional VA hospital 
summaries showing repeated admissions to the VAMC, Jefferson 
Barracks, St. Louis, Missouri; San Antonio, Texas; 
Leavenworth, Kansas; and Columbia, Missouri, between December 
1988 and February 1990 for treatment of alcoholism, 
depression, alcohol dependency, major depression, drug 
overdose, probable organic affective disorder with 
depression, alcohol abuse, episodic alcohol abuse and alcohol 
dependency, adjustment disorder, manic depression, bipolar 
affective disorder, non-psychotic, mixed, and alcohol 
dependency, continuous, rule out personality disorder.  That 
claim was denied by a rating decision of May 1990, which 
determined that the additional evidence submitted did not 
establish a link between the veteran's psychiatric disability 
and his service-connected hearing loss or tinnitus.  

The veteran subsequently submitted private medical records 
which included a March 1990 hospital summary from The Queen's 
Medical Center showing diagnoses of chronic alcohol 
dependency and schizoaffective schizophrenia, depressed type.  
In March 1990, his treating physician stated that the veteran 
was admitted to The Queen's Medical Center in March 1990 
complaining of depression and chronic alcoholism, and that 
MMPI testing confirmed a diagnosis of schizoaffective 
disorder, depressed type.  A March 1990 report of evaluation 
from the Hawaii State Public Welfare Division showed 
psychiatric diagnoses of substance abuse disorders, massive 
depression, affective disorders, acute anxiety, vegetative 
symptoms, and suicidal ideation.  Private outpatient records 
from the Hilo Public Health Clinic, dated from March to June 
1990, showed diagnoses of schizoaffective disorder and 
depression secondary to alcohol dependency.  

VA psychological evaluation in February 1990 revealed MMPI 
findings consistent with a narcissistic personality disorder.  
A report of private psychological evaluation in May 1990 
cited MMPI testing of the veteran in March and April 1990, 
with findings consistent with schizophrenia, schizo-affective 
disorder, or a schizoid personality disorder, and it was 
noted that the veteran was attempting to make a connection 
between his hearing impairment and the onset of psychological 
symptoms; that such was not documented in his service medical 
records; and that the veteran claimed that his history of 
inservice treatment for psychiatric symptomatology was 
deleted from his records as a "favor" to him.  It was 
stated that the veteran did not currently have a thought 
disorder, but might have acute schizophrenic symptomatology 
in the future.  In a July 1990 letter, a VA psychiatrist 
stated that the veteran's diagnosis was schizophrenia, while 
noting that such was "related in a somewhat casual fashion" 
to his hearing impairment, and that his hearing loss caused 
him to misinterpret social reality and directly exacerbated 
the pathology involved in his psychiatric disorder.  

The veteran was informed by RO letter of January 1991 that 
his claim for a nervous condition (chronic schizophrenia) had 
previously been denied, and that he must submit new and 
material evidence to reopen that claim.  The veteran 
submitted a Notice of Disagreement and was issued a Statement 
of the Case.  He perfected his appeal in March 1991 by filing 
his Substantive Appeal, and submitted another letter from the 
same VA psychiatrist, dated in March 1991, asserting that it 
was quite clear clinically that the veteran's hearing loss 
exacerbated and precipitated his subsequent psychiatric 
disorder.  

A personal hearing was held in April 1991 before an RO 
Hearing Officer.  The veteran clarified the issue on appeal 
as service connection for tinnitus and for an acquired 
psychiatric disability, each claimed as secondary to service-
connected bilateral defective hearing.  The veteran testified 
that he had been receiving Social Security Administration 
(SSA) disability benefits since August 1989 for his 
psychiatric disability.  He cited reports from VA physicians 
in Hawaii associating his psychiatric disability with his 
service-connected bilateral defective hearing.  

A report of VA psychiatric examination, conducted in July 
1991, yielded diagnoses of schizoaffective disorder versus 
schizophrenia and history of alcohol abuse, and schizoid 
personality.  

As noted in the Introduction section of this decision, the 
veteran thereafter submitted a series of letters to the RO in 
which he stated that the only issue he wished to be continued 
was an earlier effective date for the grant of service 
connection for tinnitus.  As requested, no further action was 
taken on the veteran's appeal.  As a result, the rating 
decision of May 1990 denying entitlement to service 
connection for an acquired psychiatric disability as 
secondary to service-connected bilateral defective hearing 
became final and constituted a final adjudicative 
determination with respect to that issue.  

In August 1993, the veteran submitted an application for VA 
disability compensation benefits based upon a claim that his 
psychiatric disability, variously diagnosed, was secondary to 
his service-connected bilateral defective hearing and 
tinnitus.  The medical evidence added to the record since the 
rating decision of May 1990 includes additional VA hospital 
summaries showing the veteran's repeated admissions to the 
VAMC, Jefferson Barracks, St. Louis, Missouri; Leavenworth, 
Kansas; Biloxi, Mississippi; Fayetteville, Arkansas; Topeka, 
Kansas;Temple, Texas; Columbia, Missouri; Kansas City, 
Missouri; Knoxville, Tennessee; San Antonio, Texas; Mountain 
Home, Tennessee, between December 1986 and September 1994 for 
treatment of alcoholism, depression, acute alcohol 
intoxication, alcohol abuse, continuous, a narcissistic 
personality disorder, alcohol dependency with alcohol 
withdrawal features, recurrent depression, reactive, alcohol 
dependence with depression, major depression, rule out 
adjustment disorder with depressed mood, probable organic 
affective disorder with depression, borderline personality 
traits, dysthymic disorder, alcohol abuse and dependence, 
acute and chronic, continuous, alcohol intoxication with 
withdrawal, chronic depressive reaction, personality 
disorder, mixed type (dependent, passive-aggressive), 
personality disorder, not otherwise specified, with passive-
aggressive and compulsive features, dysthymia, mixed 
personality disorder, dysthymic disorder and alcohol 
dependence, chronic alcohol dependence, schizoid disorder 
with schizoid and borderline traits, alcohol-induced 
gastritis, chronic alcohol dependency with chronic 
depression, schizoid personality disorder, dysthymia, rule 
out major depression, alcohol dependence and dysthymia versus 
organic mood syndrome.  

In addition, the RO obtained medical records relied upon by 
the Social Security Administration (SSA) in granting the 
veteran SSA disability benefits effective in August 1986.  
Other evidence included records of evaluation of the veteran, 
dated from March to May 1990, by the VA psychiatrist who had 
previously submitted the July 1990 and March 1991 letters 
asserting, in part, that the veteran's hearing loss 
exacerbated and precipitated his subsequent psychiatric 
disorder.  The additional treatment records stated that the 
symptoms of the veteran's illness (alcoholism, anxiety, 
depression, marked social withdrawal) began in 1985, and that 
he had only two months of non-institutionalized living in the 
past four years due to schizoaffective disorder and alcohol 
dependency.  There was no mention of hearing loss as a 
causative or contributory factor to the veteran's psychiatric 
disabilities.  

Following the denial of the veteran's claim by rating 
decision of October 1994 and the institution of the instant 
appeal, a personal hearing was held in March 1995 before an 
RO Hearing Officer.  It was argued that the additional 
evidence submitted was both new and material, and the veteran 
reiterated his belief that he was entitled to service 
connection for an acquired psychiatric disability as 
secondary to service-connected bilateral defective hearing 
and tinnitus.  He again cited reports from VA physicians in 
Hawaii associating his psychiatric disability with his 
service-connected bilateral defective hearing.  A transcript 
of the testimony is of record.

In February 1994, a VA psychiatrist indicated that the 
veteran should not be readmitted for alcohol rehabilitation 
or detoxification as he obviously has used the system and has 
no genuine interest in rehabilitation.  The diagnoses were 
alcohol abuse and a possible psychiatric disorder. 

A report of VA psychiatric examination, conducted in April 
1995, cited the veteran's social, vocational, military and 
medical history, noted his extensive psychiatric treatment 
and multiple diagnoses, and reported findings on mental 
status examination.  However, the examination report shows 
that the examiner reviewed portions of the veteran's claims 
folders, but acknowledged that his diagnosis of 
schizoaffective disorder was based upon the veteran's 
history, a symptom report offered by the veteran, "apparent 
episodes" of disorganized behavior in the past, and 
"apparent difficulty functioning" at the end of his 
military career.  
The diagnosis was schizoaffective disorder and the examiner 
stated that, while it was impossible to say that the 
veteran's tinnitus caused his psychiatric illness, ". . . , 
in my opinion, there is clearly some exacerbation of 
psychotic symptoms because of the tinnitus. . . .  As to the 
depressive aspect of his illness, the stress of having a 
chronic hearing loss is likely also to contribute to 
depression in the sense of that being quite disturbing, 
irritating and demoralizing. . . .  Therefore[,] in my 
opinion there is a connection between the tinnitus and the 
[veteran's] psychiatric disorder".
Thus, it was his opinion that there was a connection between 
the tinnitus and the veteran's psychiatric disorder.  

Private treatment records of the veteran from The Burwell 
Center (Transitions), show that the veteran was admitted in 
October and again in November 1994 for treatment of disorders 
diagnosed as a schizoaffective disorder, a schizoid 
personality disorder, alcohol dependence, major depression, 
recurrent and chronic alcohol abuse.  Private treatment 
records from Royal Oaks Hospital, dated in January 1995, show 
that although the veteran experienced tinnitus, his 
complaints involved hearing voices.  The diagnoses were 
schizoaffective disorder by history, alcohol dependence, and 
character disorder.  

The RO requested and obtained additional VA hospital 
summaries and treatment records of the veteran showing the 
veteran's repeated admissions to the VAMC, Jefferson 
Barracks, St. Louis, Missouri; Leavenworth, Kansas; 
Fayetteville, Arkansas; Topeka, Kansas; Temple, Texas; 
Columbia, Missouri; Kansas City, Missouri; Knoxville, 
Tennessee; San Antonio, Texas; Mountain Home, Tennessee, 
between March 1986 and October 1997 treatment of alcoholism, 
depression, acute alcohol intoxication, alcohol abuse, 
continuous, a narcissistic personality disorder, alcohol 
dependency with alcohol withdrawal features, recurrent 
depression, reactive, alcohol dependence with depression, 
major depression, rule out adjustment disorder with depressed 
mood, probable organic affective disorder with depression, 
borderline personality traits, dysthymic disorder, alcohol 
abuse and dependence, acute and chronic, continuous, alcohol 
intoxication with withdrawal, chronic depressive reaction, 
personality disorder, mixed type (dependent, passive-
aggressive), personality disorder, not otherwise specified, 
with passive-aggressive and compulsive features, dysthymia, 
mixed personality disorder, dysthymic disorder and alcohol 
dependence, chronic alcohol dependence, schizoid disorder 
with schizoid and borderline traits, alcohol-induced 
gastritis, chronic alcohol dependency with chronic 
depression, schizoid personality disorder, dysthymia, rule 
out major depression, alcohol dependence and dysthymia versus 
organic mood syndrome.  

Following the Board's March 1998 remand order, the RO 
obtained additional VA hospital summaries and treatment 
records of the veteran showing the veteran's repeated 
admissions to the VAMC, Jefferson Barracks, St. Louis, 
Missouri; Leavenworth, Kansas; Fayetteville, Arkansas; 
Topeka, Kansas; Temple, Texas; Columbia, Missouri; Kansas 
City, Missouri; San Antonio, Texas; Knoxville, Tennessee; and 
Mountain Home, Tennessee, between October 1990 and December 
1999 for treatment of acute alcohol withdrawal; chronic 
ethanolism; alcohol dependence; schizoaffective disorder, 
bipolar type, mixed features; alcohol dependence, dysthymia 
versus organic mood syndrome; schizoaffective disorder, 
depressive type; alcohol dependence, schizoid personality 
disorder, borderline personality disorder; major depressive 
disorder, severe without interepisode recovery, rule out 
melancholic features, alcohol dependence with withdrawal; 
alcohol dependence with mild panic disorder and mild 
agoraphobia; alcohol dependency with anxiety attacks; chronic 
alcohol dependency with history of schizotypal versus 
schizoid personality disorder; hematemesis, alcohol abuse, 
schizoaffective disorder; recurrent major depression; alcohol 
intoxication, withdrawal and dependence, with dysthymia; 
schizophrenia and alcohol dependence; alcohol dependence, 
rule out schizoaffective psychosis; alcohol intoxication, 
withdrawal and dependency, schizoaffective disorder, 
depressed, anxiety disorder, not otherwise specified, 
personality disorder, not otherwise specified; chronic 
alcoholism, continuous; hemorraghic esophagitis, history of 
anxiety versus schizophrenia versus personality disorder, 
alcohol abuse and withdrawal; alcohol dependence, rule out 
mood disorder; alcohol dependence, substance-induced mood 
disorder versus bipolar disorder; schizoaffective disorder 
with depression and alcohol abuse; schizoaffective disorder 
with alcohol dependence and withdrawal; polysubstance abuse 
(alcohol, benzodiazepines) with schizoaffective disorder; 
alcohol dependence, continuous, and schizoaffective disorder; 
alcohol intoxication, withdrawal and dependence, with history 
of schizoaffective disorder, alcoholic hepatitis; alcohol 
dependence, schizoaffective disorder, and alcohol-induced 
mood disorder; and alcohol abuse and schizophrenic disorder. 

In addition, the RO obtained private treatment records of the 
veteran from Royal Oaks Hospital, dated in January 1995, 
showing that a battery of psychological tests were 
administered to the veteran, and that the findings were 
consistent with diagnoses of alcohol dependence, rule out 
dysthymic disorder, rule out malingering, and a narcissistic 
personality disorder with anti-social traits.  A hospital 
summary from that facility, dated in December 1998, shows 
that the veteran was admitted for detoxification.  The 
diagnoses on discharge were alcohol dependence, history of 
schizoaffective disorder, in remission, and personality 
disorder with anti-social traits.  

A report of VA psychological evaluation of the veteran in 
December 1996 revealed findings consistent with alcohol 
dependence by history with normal cognitive skills except for 
impairment of divided attention tasks, consistent with the 
schizophrenic spectrum; symptoms on personality testing 
consistent with a schizoid or avoidant personality disorder 
with some anti-social, schizotypal, and narcissistic 
features; and extreme levels of valid psychiatric distress 
including depression, ruminative anxiety, and interpersonal 
sensitivity.  The impression was alcohol dependence and co-
morbid psychiatric illness consistent with schizoaffective 
disorder with dysthymia and episodic hypomania.  

Private treatment records of the veteran from Starlite 
Village show that he was admitted in July 1997 for alcohol 
and benzodiazepine.  The diagnoses at discharge 
detoxification were alcohol intoxication, addiction and 
withdrawal, schizoaffective disorder, drug dependence, 
benzodiazepines, and history of bipolar disorder.  The 
veteran was readmitted for detoxification in October 1997 and 
discharged in November 1997 with diagnoses of alcohol 
intoxication, addiction and withdrawal, and schizoaffective 
disorder.  He was readmitted in March 1998 for detoxification 
and released after four days with diagnoses of alcohol 
intoxication, addiction and withdrawal, and schizoaffective 
disorder.  

In February 2000, the veteran underwent a VA psychiatric 
examination by a panel of two board certified psychiatrists 
qualified to evaluate and diagnose psychiatric disability, 
and who had reviewed the veteran's claims folders in their 
entirety, including service medical records, discharge 
summaries, progress notes, reports of psychological testing, 
and mental status examinations.  A detailed military, social, 
and occupational history was taken.  The veteran described a 
buzzing and a running commentary in his head, as well as 
constant perception of country music and auditory 
hallucinations, and expressed the opinion that tinnitus and 
hearing loss stressed him, causing him to experience 
hallucinations, racing thoughts, and depression.  The veteran 
related that he began drinking at age 5 or 6; that he was 
already drinking in the morning when stationed at Fort Rucker 
at age 22; that he was sent for alcohol rehabilitation while 
on active duty; and that he usually drinks one case of beer 
daily, with driving-while-intoxicated charges in 1986 and 
1989.  He related multiple hospitalizations at VA medical 
centers and at Royal Oaks and Starlite Village hospitals.

The VA psychiatric examiners' report stated that a review of 
the medical evidence revealed that while diagnoses of 
schizophrenia, schizoaffective disorder and bipolar disorder 
were rendered, admission mental status examination did not 
document any evidence of disordered thought processes, true 
pressured speech, mania, or delusional thinking; and that 
those diagnoses were placed in the treatment record on the 
basis of the veteran's report, supported to a lesser degree 
finding of a mildly constricted affect on the admission 
mental status examinations.  One consistent finding with each 
admission is a presenting complaint of needing 
detoxification, consistent laboratory findings of elevated 
blood alcohol on admission, frequent leaving against medical 
advice after one or two days due to the veteran's avowed 
intention to continue drinking; consistent diagnoses with 
each admission of alcohol intoxication, dependence, abuse, 
withdrawal; and his consistent refusal of substance-abuse 
treatment and aftercare.  In addition, it was noted that the 
diagnoses of schizophrenia and schizoaffective disorder had 
not been universally accepted; that on VA evaluation in 
January 1996, the veteran was shown to have "an ill-defined 
psychiatric disability"; that numerous hospital discharge 
summaries make reference to "a history of" or "rule out" 
schizoaffective disorder, reflecting the physician's 
attention to the history provided by the veteran and the 
absence of validating findings on examination.  

The examining VA psychiatric specialists further noted that 
during his admission to the VAMC, Columbia, Missouri, in 
November 1990, the veteran has stated that his long-term goal 
was to obtain 100 percent disability and lay around the house 
drinking beer and watching television; that a February 1994 
summary of the veteran's admission to the VAMC, Fayetteville, 
Arkansas, included a physician's opinion that the veteran 
should not be admitted to that facility for alcohol 
rehabilitation or detoxification as he had obviously used the 
system and really has no genuine interest in rehabilitation; 
and that two months later the veteran was refused admission 
to that facility for an alleged doxepin overdose because they 
felt that he was being manipulative.  On an April 1998 
admission, the veteran stated that he wanted to be 
hospitalized because he was "tired of being the only person 
who bought the beer".  It was further noted that there was 
very little relating to outpatient mental health care of the 
veteran, due in part to his frequent relocation and his 
refusal of outpatient care.  In particular, it was noted that 
in slightly more than a year, the veteran had been admitted 
seven times to the VAMC, Mountain Home, Tennessee, with 
elevated blood alcohol levels and seeking treatment for 
alcoholism; that on each of those occasions, he had been 
noncompliant with treatment following discharge; and that he 
had twice departed against medical advice.  

The VA psychiatric examiners' report further noted that VA 
psychological evaluation of the veteran in February 1990 was 
consistent with a narcissistic personality, while 
psychological evaluation of the veteran at Royal Oaks 
Hospital in January 1995 noted that the veteran's response 
indicated an attempt to "fake bad", and to look sicker than 
he actually is.  Although the veteran claimed to receive 
messages from outer space, there was no evidence of a thought 
disorder, and the diagnoses were alcohol dependence, rule out 
dysthymic disorder, rule out malingering; and narcissistic 
personality disorder.  Further, the report of VA 
psychological testing of the veteran in December 1996 
revealed findings consistent with alcohol dependence by 
history with normal cognitive skills except for impairment of 
divided attention tasks, consistent with a the schizophrenic 
spectrum; symptoms on personality testing consistent with a 
schizoid or avoidant personality disorder with some anti-
social, schizotypal, and narcissistic features; and extreme 
levels of valid psychiatric distress including depression, 
ruminative anxiety, and interpersonal sensitivity.  The 
impression was alcohol dependence and co-morbid psychiatric 
illness consistent with schizoaffective disorder with 
dysthymia and episodic hypomania.  The VA psychiatric 
examiners noted that such findings could just as easily 
reflect the schizotypal features cited on the cited 
personality testing. 

Mental status examination disclosed that the veteran was 
unshaven and smelled strongly of alcohol.  He was well-
oriented, and speech was fluent, normal in rate and volume, 
and not pressured.  He described his mood as "pretty low", 
which was not consistent with his overall affect, and his 
range of affect was full, including humor, smiling and 
transient sadness, although there was some constriction at 
the extremes.  His thought processes were linear, coherent, 
goal-directed and relevant, he denied suicidal, homicidal or 
persecutory thinking, and there were no objective signs of 
psychosis during the interview.  Although he acknowledged 
auditory hallucinations, there was no self-talk, 
distractibility, or looking away to indicate that such was 
taking place.  His intelligence was estimated as average, 
calculation was good, and recent and remote memory were 
intact, while his insight and judgment were poor.  In 
response to inquiry, he stated that he sought admission to 
hospitals frequently to gain access to social work services 
and to "get some food in the system".  The psychiatric 
diagnoses were Axis I: alcohol dependence, continuous, 
severe; Axis II: personality disorder, not otherwise 
specified, with anti-social, schizotypal and narcissistic 
features; and an Axis V Global Assessment of Functioning 
(GAF) Score of 45, with moderate to serious impairment of 
social, occupational and school functioning.  

In addition, the VA psychiatric examiners reported that the 
variety of the veteran's diagnoses was the result of the 
veteran's heavy chronic psychoactive substance use (alcohol), 
the prism-like effect of personality disorders, and the 
naivete, overwork, and occasional professional laziness 
represented by physicians frequently taking a patient's 
subjective report of prior diagnoses at face value.  Further, 
the veteran's consistent minor emotional constriction, 
combined with his insistence that he had a prior diagnosis of 
schizoaffective disorder, validated by his receipt of SSA 
benefits, frequently resulted in the entry of diagnoses of 
schizoaffective disorder and occasionally schizophrenia or 
bipolar disorder, although the veteran's examinations during 
his frequent hospitalizations are devoid of documented 
evidence of thought disorganization, delusional thinking, or 
objective evidence of hallucinations.  It was noted that if 
his treating physicians had access to the veteran's 
longitudinal record, it would immediately become obvious that 
alcoholism was the essence of his psychiatric disability, and 
that the features found on examination thought to be 
reflective of schizophrenia are explained by his cluster B 
personality traits.  It was further noted that his 1990 
assessment in Honolulu found no evidence of a thought 
disorder, and that the diagnosis of schizoaffective 
personality disorder or schizotypal personality disorder 
might just as well be taken to reflect the personality 
disorder diagnosed in the veteran.  

Further, it was noted that although the veteran had been 
diagnosed with schizoaffective disorder or schizophrenia, his 
description of his symptoms on the current and previous 
examinations had been very undetailed and empty of content, 
and that he described his schizoaffective symptoms as 
"constant", very unlike the episodic picture seen with that 
disorder.  The examiners again noted that his hospital 
admissions had been characterized by elevated blood alcohol 
levels, intoxication, smelling of alcohol, withdrawal 
features, and specifically seeking detoxification, rather 
than disorganized thinking processes, bizarre thought 
content, objective evidence of active hallucinations, 
evidence of psychotic activity, or requests for treatment of 
a schizoaffective disorder.  

The examining VA psychiatric specialists further expressed 
their medical opinion that the veteran's psychiatric 
diagnosis was evident prior to his military enlistment; that 
military service did not aggravate that condition; and that 
the veteran's bilateral sensorineural hearing loss and 
tinnitus have had no relationship whatsoever to the presence 
of personality disorders and alcohol dependence in the 
veteran.  In addition, it was stated that there was no 
medical literature indicating that hearing loss or tinnitus 
played a role in the development of either alcoholism or 
personality disorder, and that to invoke those conditions as 
having a role in his psychiatric difficulties is to ignore 
the much more obvious risk factor of his highly excessive 
chronic alcohol intake.  

Further, the examiners noted the absence of medical 
literature showing that sensorineural hearing loss in the 
adult ear can cause disruption to personality which is 
largely developed by the end of the adolescent years, and 
that the veteran's personality maladjustment was already 
evident in childhood in the form of his few social 
attachments, frequent fighting, and truancy.  It was noted 
that the veteran has made it clear, as documented in the 
record, that his goal is to obtain 100 percent service 
connection, which is consistent with the anti-social features 
of his personality disorder, and that his history is replete 
with evidence of his anti-social features including childhood 
truancy, fighting, adult assaultiveness with subsequent jail 
time, stealing, and forging prescriptions.  Schizotypal 
aspects of his personality disorder included his mildly and 
chronically constricted affect, the perception of others that 
he is "weird", and his tendency toward severe 
isolativeness, as well as narcissistic features shown on 
psychometric testing.  The opinions of Dr. Wright and the 
April 1995 VA examiner were described as without factual 
basis for reasons described at length in the psychiatric 
examination report, and it was noted that no such 
relationship was supported in the medical literature.  

In summary, the VA psychiatric specialists concluded that the 
veteran did not have schizophrenia, schizoaffective disorder 
or bipolar disorder; that his transient episodes of mood 
alteration, racing thoughts and suicidal thinking reflected 
the psychoactive properties of his extremely heavy alcohol 
use (alcohol) and the dysfunctional characteristics of 
personality disorder; that there was no linkage whatsoever 
between the veteran's psychiatric disorders and his bilateral 
sensorineural hearing loss and tinnitus; and that no such 
relationship is supported in the literature.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(2000).

Governing regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original  condition.  38 C.F.R. § 3.310(a) (2000).  To the 
same point, the Court has held, in pertinent part, that the 
term "disability" as used in  38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to  38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2000), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record shows that an acquired psychiatric 
disability was not manifest during active service or at the 
time of service separation, and a psychosis was not 
demonstrated or diagnosed during any applicable presumptive 
following final service separation.  In the absence of 
competent medical evidence establishing the presence of an 
acquired psychiatric disability during active service or 
within any applicable presumptive period following final 
service separation, direct or presumptive service connection 
for an acquired psychiatric disability must be denied.  

The Court has further held that the Board has the duty to 
assess the credibility and weight to be given the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  While the Board has carefully considered the 
opinions of a VA psychiatrist as expressed in his letters of 
July 1990 and March 1991, as well as the report of VA 
psychiatric examination in April 1995, the Board accords the 
greater weight to the February 2000 VA psychiatric 
examination of the veteran.  That report of VA examination is 
set out in detail in the Evidence section of this decision 
and will not be reiterated for purposes of analysis.  That 
examination was conducted by a panel of two board certified 
psychiatrists who are qualified to evaluate and diagnose 
psychiatric disability, and who reviewed the veteran's claims 
folders in their entirety, including service medical records, 
discharge summaries, progress notes, reports of psychological 
testing, and mental status examinations.  That carefully 
documented decision concluded that the veteran did not have 
schizophrenia, a schizoaffective disorder or a bipolar 
disorder; that his transient episodes of mood alteration, 
racing thoughts and suicidal thinking reflected the 
psychoactive properties of his extremely heavy alcohol use 
and the dysfunctional characteristics of personality 
disorder; that there was no linkage whatsoever between the 
veteran's psychiatric disorders and his bilateral 
sensorineural hearing loss and tinnitus; and that no such 
relationship is supported in the literature (emphasis added).  
By comparison, the opinions of the corresponding VA 
psychiatrist in July 1990 and March 1991 are based upon 
interviews with the veteran between March and May 1990, 
without a longitudinal review of the veteran's medical 
records.  The report of VA psychiatric examination in April 
1995 shows that the examiner reviewed portions of the 
veteran's claims folders, but acknowledged that his diagnosis 
of schizoaffective disorder was based 


upon the veteran's history, a symptom report offered by the 
veteran, "apparent episodes" of disorganized behavior in 
the past, and "apparent difficulty functioning" at the end 
of his military career.  

The opinions of Dr. Wright and the April 1995 VA examiner 
presenting a rationale for linking the veteran's hearing loss 
and tinnitus to his psychiatric problems were described in 
the February 2000 psychiatric examination report as "without 
factual basis", for reasons described at length in that 
report.  It was further stated that there was no medical 
literature indicating that hearing loss or tinnitus played a 
role in the development of either alcoholism or personality 
disorder, and that to invoke those conditions as having a 
role in his psychiatric difficulties is to ignore the much 
more obvious risk factor of his highly excessive chronic 
alcohol intake.  

Based upon the foregoing, the Board finds that the greater 
weight of the medical evidence supports a conclusion that the 
veteran's service-connected bilateral defective hearing and 
tinnitus did not cause or worsen any psychiatric disability 
of the veteran.  For the reasons and bases stated, the claim 
for service connection for an acquired psychiatric disability 
as secondary to service-connected bilateral defective hearing 
and tinnitus is denied.  

Governing regulations provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303(d), Part 4, § 4.9 
(2000).  Further, the simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The deliberate drinking 
of a known poisonous substance, or under conditions which 
would raise a presumption to that effect, will be considered 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, 



whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2), as amended at  60 FR 27408, May 24, 
1995.  An injury or disease incurred during active service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; . . . .38 C.F.R. § 3.301(d) (2000).  

In addition, governing regulations provide that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a), 
as amended at  60 FR 27408, May 24, 1995.  Although the 
Federal Court has recently held that service connection may 
be granted for alcohol or drug abuse which is a symptom and 
manifestation of a service-connected disability, the medical 
evidence in this case clearly shows that the veteran's 
diagnosed drug and alcohol abuse is not a product or 
manifestation, or related in any way whatsoever, to his 
service-connected disabilities.  See  Allen v. Principi,  99-
7199 (Fed. Cir. February 7, 2001).

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that, to the extent that the veteran's claim for service 
connection for an acquired psychiatric disability represents 
a claim for service connection for a personality disorder or 
for alcohol and drug dependence, that claim lacks legal 
merit.  38 C.F.R. §§ 3.301(a)(3)(d), 3.303(c), Part 4, § 4.9 
(2000);  Sabonis v. Brown,  6 Vet. App. 426 (1994).  



ORDER

The claim for service connection for an acquired psychiatric 
disability as secondary to service-connected bilateral 
defective hearing and tinnitus is denied.  

The claims for service connection for personality disorders 
or for alcohol or drug dependence are not legally 
meritorious.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

